
	
		II
		111th CONGRESS
		1st Session
		S. 1831
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  reauthorize the venture capital program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Venture Capital Act of
			 2009.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 New Markets Venture Capital company has the meaning given that
			 term in section 351 of the Small Business Investment Act of 1958 (15 U.S.C.
			 689); and
			(3)the term
			 New Markets Venture Capital Program means the program under part B
			 of title III of the Small Business Investment Act of 1958 (15 U.S.C. 689 et
			 seq.).
			3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Definitions.
				Sec. 3. Table of contents.
				TITLE I—Small business investment company program
				Sec. 101. Reauthorization.
				Sec. 102. Leverage.
				Sec. 103. Private capital.
				Sec. 104. Maximum investment in a company.
				TITLE II—New Markets Venture Capital Program
				Sec. 201. Diversification of New Markets Venture Capital
				Program.
				Sec. 202. Establishment of Office of New Markets Venture
				Capital.
				Sec. 203. Low-income geographic areas.
				Sec. 204. Applications for New Markets Venture Capital
				Program.
				Sec. 205. Operational assistance grants.
				Sec. 206. Authorization.
			
		ISmall business
			 investment company program
			101.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note) is amended—
				(1)by redesignating subsection (j) as
			 subsection (f); and
				(2)by adding at the end the following:
					
						(g)Small
				Business Venture CapitalFor the programs authorized under part A
				of title III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et
				seq.), the Administrator is authorized to make—
							(1)$500,000,000
				in purchases of participating securities for each of fiscal years 2010 through
				2013; and
							(2)(A)$2,000,000,000 in
				guarantees of debentures for fiscal year 2010;
								(B)$2,250,000,000 in guarantees of
				debentures for fiscal year 2011;
								(C)$2,500,000,000 in guarantees of
				debentures for fiscal year 2012; and
								(D)$2,750,000,000 in guarantees of
				debentures for fiscal year
				2013.
								.
				102.LeverageSection 303(b)(2) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end
			 the following:
				
					(E)Investments
				in small business concerns owned and controlled by women and socially and
				economically disadvantaged small business concerns
						(i)In
				generalThe maximum amount of outstanding leverage made available
				to—
							(I)any 1 small
				business investment company described in clause (ii) may not exceed the lesser
				of—
								(aa)300 percent
				of private capital; or
								(bb)$175,000,000;
				and
								(II)2 or more
				small business investment companies described in clause (ii) that are commonly
				controlled (as determined by the Administrator) may not exceed
				$250,000,000.
							(ii)ApplicabilityA
				small business investment company described in this clause is a small business
				investment company that certifies in writing that not less than 50 percent of
				the dollar amount of investments of the small business investment company are
				or will be made in small business concerns owned and controlled by women, as
				defined in section 3 of the Small Business Act (15 U.S.C. 632), or socially and
				economically disadvantaged small business concerns, as defined in section
				8(a)(4)(A) of the Small Business Act (15 U.S.C.
				637(a)(4)(A)).
						.
			103.Private
			 capitalSection 103(9)(A)(ii)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 662(9)(A)(ii)) is
			 amended by inserting , except for any company licensed under section
			 301(c) on or before September 30, 2004, that holds commitments from the
			 Administration for participating security leverage, before
			 leverage shall not be funded based on such commitments.
			104.Maximum
			 investment in a companySection 306(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 686(a)) is amended by striking 10
			 percent and inserting 30 percent.
			IINew
			 Markets Venture Capital Program
			201.Diversification
			 of New Markets Venture Capital Program
				(a)Selection of
			 companies in each geographic regionSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
					
						(f)Geographic
				goalIn selecting companies to participate as New Markets Venture
				Capital companies in the program established under this part, the Administrator
				shall, to the maximum extent practicable, select at least 1 company from each
				geographic region of the
				Administration.
						.
				(b)Participation in
			 New Markets Venture Capital Program
					(1)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended in the matter preceding
			 paragraph (1), by striking under which the Administrator may and
			 inserting under which the Administrator shall.
					(2)Small
			 manufacturer participationSection 353(1) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b(1)) is amended by inserting , and
			 shall set a goal of entering into at least 1 such agreement each fiscal year
			 with a company that is engaged primarily in development of, and investment in,
			 small manufacturers, as that term is defined in section 501(e)(6) after
			 section 352.
					202.Establishment
			 of Office of New Markets Venture CapitalTitle II of the Small Business Investment
			 Act of 1958 (15 U.S.C. 671) is amended by adding at the end the
			 following:
				
					202.Office of New
				Markets Venture Capital
						(a)EstablishmentThere is established in the Small Business
				Investment Division of the Administration, the Office of New Markets Venture
				Capital.
						(b)DirectorThe
				head of the Office of New Markets Venture Capital shall be an individual
				appointed by the Administrator in the competitive service or the excepted
				service.
						(c)Responsibilities
				of DirectorThe head of the Office of New Markets Venture Capital
				shall—
							(1)administer the New
				Markets Venture Capital Program under part B of title III;
							(2)assess, not less
				frequently than once every 2 years, the nature and scope of the New Markets
				Venture Capital Program and advise the Administrator on recommended changes to
				the program;
							(3)make efforts to
				expand the number of small-business concerns that participate in the New
				Markets Venture Capital Program; and
							(4)encourage
				investment in small manufacturers, as that term is defined in section
				501(e)(6).
							.
			203.Low-income
			 geographic areas
				(a)In
			 generalSection 351 of the Small Business Investment Act of 1958
			 (15 U.S.C. 689) is amended—
					(1)by striking
			 paragraph (2);
					(2)by redesignating
			 paragraphs (3) through (8) as paragraphs (2) through (7), respectively;
			 and
					(3)in paragraph (2),
			 as so redesignated—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 striking the term and inserting The term; and
							(ii)by
			 striking means;
							(B)by striking
			 subparagraph (A) and inserting the following:
							
								(A)means a
				low-income community within the meaning of section 45D(e) of the
				Internal Revenue Code of 1986 (relating to the new markets tax credit);
				and
								;
				and
						(C)in subparagraph
			 (B), in the matter preceding clause (i), by inserting includes
			 before any area.
						(b)Application of
			 amended definition to capital requirementThe definition of the
			 term low-income geographic area under section 351 of the Small
			 Business Investment Act of 1958, as amended by subsection (a), shall apply to
			 capital raised by a New Markets Venture Capital company before, on, or after
			 the date of enactment of this Act.
				204.Applications
			 for New Markets Venture Capital ProgramNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall prescribe standard documents for
			 an application by a New Markets Venture Capital company for final approval
			 under section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(e)). The Administrator shall ensure that such documents are designed to
			 substantially reduce the cost of the application process for a company making
			 such an application.
			205.Operational
			 assistance grants
				(a)In
			 generalSection 358(a)(4)(A)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is
			 amended to read as follows:
					
						(A)New markets
				venture capital companiesNotwithstanding section 354(d), the amount
				of a grant made under this subsection to a New Markets Venture Capital company
				shall be equal to the lesser of—
							(i)10 percent of the private capital raised by
				the company; or
							(ii)$1,000,000.
							.
				(b)Requirements To
			 be met for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended to read as
			 follows:
					
						(d)Requirements To be met for final
				approvalNot later than 2
				years after the date on which a company is conditionally approved by the
				Administrator under subsection (c)(1), the company shall raise not less than
				$5,000,000 of private capital, or binding capital commitments, from 1 or more
				investors that—
							(1)are not agencies or departments of the
				Federal Government; and
							(2)meet criteria established by the
				Administrator.
							.
				(c)Technical and
			 conforming amendmentsSection 358(a)(4) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689g(a)(4)) is amended by striking
			 section 354(d)(2) each place it appears and inserting
			 section 354(d).
				206.AuthorizationSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking fiscal years 2001 through 2006 and inserting
			 fiscal years 2010 through 2013; and
				(2)in paragraph (2),
			 by striking $30,000,000 and inserting
			 $20,000,000.
				
